Title: From George Washington to William Heath, 27 February 1781
From: Washington, George
To: Heath, William


                        
                            
                            Dear sir
                            Head Quarters New Windsor 27th February 1781.
                        
                        I last evening received your favor of the 24th. By a return of the 15th instant There were then at
                            Westpoint—Fish Kill and Ringwood 151 Teirces and 454 Barrels of salt meat and 400 Barrels on the communication from
                            Deleware, which will be coming forward—I have directed the meat from the nearest deposits of Connecticut and Massachusetts
                            to be brought to the River—A very considerable quantity of Flour is at the landings waiting for the opening of the
                            Navigation—By a letter from Mr Philips, purchasing Agent for Massachusetts, we may expect about half a supply of fresh
                            meat weekly from that State.
                        The Logs for the Chain are in tolerable forwardness—Captn Niven informs me that with the addition of six
                            Carpenters and twelve fatigue Men to his present number, they will be ready in good season—All the Carpenters of the
                            regiments of Artificers being already employed upon that and other Jobs—you will be pleased to endeavour to procure six
                            from the troops—The fatigue men also to be sent—The Logs are at a landing about two miles above Newburgh on this side of
                            the River.
                        The orders given to the Officer who first took possession of the post at Dobbs’s ferry were, to defend
                            himself to the last extremity should he be suddenly surrounded, but if he discovered appearances of a serious attack in
                            force and with Artillery time enough to withdraw his men, he was to do it—spiking up his Cannon and setting fire to the
                            works—These orders may have been handed over to the present officer as they were directed to be—should they not, you will
                            give similar ones. I am Dear Sir With great esteem and Regard Your Most Obedt and Most Hble servant
                        
                            
                                Go: Washington
                            
                        
                        
                            P.S. I have recd your favr of this date, I will enquire of Genl Knox whether the Arms can be repaired
                                here, and will see if it be in the power of the Qr Mr to supply paper.
                        

                    